DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake Jansen on 5/7/21.
The application has been amended as follows:
Claims 1, 3, 8, 10, 15 and 17 are currently amended.
Claims 2, 9 and 16 are cancelled.
 1.  (Currently Amended) An information handling system coprising:
a memory to store a display area and a workspace area of a screen of the information handling system; and 
a processor in communication with the memory, the processor to receive a selection of user defined workspace area option, to enter into a user defined workspace mode, to receive a desired workspace area, wherein the desired workspace area is identified based on a workspace area drawn on the screen, , and to define an ignore area on the screen as an area of the screen outside the workspace area, wherein inputs on the screen in the ignore area from a pen device or a finger are not accepted.
2.  (Canceled) 
3.  (Currently Amended) The information handling system of claim 1, further comprising:
a totem to communicate with the processor, the totem to provide inputs to the processor while the totem is located within the workspace area, and while the totem is located within the ignore area.
8.  (Currently Amended) A method comprising:
receiving, at a processor of an information handling system, a selection of user defined workspace area option on a screen of the information handling system;
entering the processor into a user defined workspace mode;
receiving a desired workspace area, wherein the desired workspace area is identified based on a workspace area drawn on the screen; and
updating, in a memory of the information handling system, a workspace area from a predefined workspace area to the desired workspace area, wherein inputs on the screen in the desired workspace area from a pen device or a finger are accepted; and
defining an ignore area on the screen of the information handling system as an area of the screen outside the workspace area, wherein inputs on the screen in the ignore area from a pen device or a finger are not accepted.


10.  (Currently Amended) The method of claim 8, further comprising:
accepting inputs from a totem of the information handling system while the totem is located within the workspace area and while the totem is located within the ignore area.
15.  (Currently Amended) A method comprising:
receiving, at a processor of an information handling system, a selection of user defined display area option;
entering the processor into a user define display mode;
receiving a desired display area;
updating, in a memory of the information handling system, a display area from a predefined display area to the desired display area;
receiving a selection of a user defined workspace area option;
entering the processor into a user defined workspace area mode;
receiving a first desired workspace area, wherein the first desired workspace area is identified based on a workspace area drawn on the screen, wherein the first desired workspace area is an area where inputs from a pen device are accepted;
receiving a second desired workspace area, wherein the second desired workspace area is an area where inputs from a finger are accepted; and
updating, in the memory, a workspace area from a predefined display area to the first workspace area and the second workspace area; and
defining an ignore area on a screen of the information handling system as an area of the screen outside the first and second desired workspace areas, wherein inputs on the screen in the ignore area from a pen device or a finger are not accepted.
16.  (Canceled) 
17.  (Currently Amended) The method of claim 15, further comprising:
accepting inputs from a totem of the information handling system while the totem is located within the workspace area and while the totem is located within the ignore area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CAO H NGUYEN/
Primary Examiner, Art Unit 2171